DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on March 20, 2020. 
Currently claims 1-20 are pending, Claims 1 and 11 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising a computing device, which falls within the statutory category of a machine; Claims 11-20 are directed to a method for generating zoological instruction sets from biological extractions, which falls within the statutory category of a process. Step 1 is satisfied.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites the limitations of “retrieve a biological extraction pertaining to an animal, generate a zoological classifier, receive a zoological input from a remote device wherein the zoological input identifies a zoological habit, select a zoological machine-learning model utilizing the zoological input wherein the zoological machine-learning model utilizes the zoological profile as an input and outputs a zoological instruction set”; claims 2-10 further recite the similar limitations of “matching an entry contained within a first zoological profile to a second zoological profile contained within the zoological machine-learning model, identify, in the zoological instruction set, an alimentary instruction set associated with the animal, receive an instruction set input from a remote device, evaluate the instruction set input utilizing the zoological instruction set, calculate an updated zoological instruction set, generate a physical performance instruction set utilizing the zoological instruction set, transmit the physical performance instruction set to a remote device operated by a physical performance entity, and generate the physical performance instruction to contain a frequency datum”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means utilizing generic computer components (e.g., computing device, remote device, machine-learning model). The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device, a remote device and a machine-learning model”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. For example, the claims encompass a user manually retrieve the biological extraction and generate a zoological instruction using a pen and paper. Thus, the claims recite an abstract falls within the mental processes grouping. See Revised 2019 Guidance, 84 Fed. Reg. at 52. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a computing device”, “a remote device”, and “a machine-learning model” for performing the steps. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the specification discloses “The computing device designed and configured to retrieve, to generate, to receive to select, and to calculate a zoological instruction.” See ¶ 3.  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a computing device”, “a remote device”, and “a machine-learning model” for performing the steps. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. For example, the specification discloses “The computing device designed and configured to retrieve, to generate, to receive to select, and to calculate a zoological instruction.” See ¶ 3.  Taking the claim elements separately and as an ordered combination, the computing device, at best, may perform the generic computer functions including receiving, manipulating, and transmitting information over a network, and the recitation of using a machine learning model is not a technological implementation step, but a recitation of a conventional computer module for its intended use according to its conventional operation. However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-10 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 11-20 parallel claims 1-10—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanrell et al., (WO 2018/109725, hereinafter: Vanrell), and in view of Fantin et al., (US 2005/0051109, hereinafter: Fantin), and further in view of Vandersommers “The National Zoological Park and the Transformation of Humanism in Nineteenth-Century America”, The Ohio State University. ProQuest Dissertations Publishing, 2014. 27725707. 
Regarding claim 1, Vanrell discloses an artificial intelligence system for generating zoological instruction sets from biological extractions, the system comprising a computing device, the computing device designed and configured to: 
retrieve a biological extraction pertaining to an animal (see page 7, ¶ 2 - page 8, ¶ 2, page 11, ¶ 5 – page 12, ¶ 2, page 32, ¶ 2); 
generate a zoological classifier wherein the zoological classifier utilizes the biological extraction as an input and outputs a zoological profile (see page 15, ¶ 2, page 31,  page 33, ¶ 1, page 39, ¶ 2-3);
receive a zoological input from a remote device wherein the zoological input identifies a zoological habit (see page 8, ¶ 2-5, page 10, ¶ 2, page 12, ¶ 2, page 31, ¶ 1); 
select a zoological machine-learning model utilizing the zoological input wherein the zoological machine-learning model utilizes the zoological profile as an input and outputs a zoological instruction set (see page 8, ¶ 1, page 15, ¶ 3,page 20, ¶ 3, page 30-32); and 
output a zoological instruction set utilizing the zoological machine-learning model (see page 20, ¶ 3, page 28, ¶ 2-3, page 30-32).
Vanrell discloses generating a report of the animal’s status based on the analysis and received feeding behavior information (see page 14, ¶ 2,  page 15, ¶ 2, page 33, 1-2).
Vanrell does not explicitly disclose output a zoological profile; however, Fantin in an analogous art for tracking animal discloses
 generating an animal profile from the selected biological samples (see ¶ 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vanrell to include teaching of Fantin in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to accurately estimate the actual proportion of mismatched samples in the entire population. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Vanrell and Fantin do not explicitly disclose a zoological instruction set; however, Vandersommers in an analogous art for analyzing zoological parks discloses 
a zoological instruction set (see page 24, ¶ 3, page 25, ¶ 2, page 99, ¶ 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vanrell and in view of Fantin to include teaching of Vandersommers in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more precise terminology, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claims 2 and 12, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the zoological profile identifies one or more animal characteristics (see page 7, ¶ 2, page 15, ¶ 3, page 26, ¶ 2).  

Regarding claims 3 and 13, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vandersommers further discloses the system/method, wherein the zoological input identifies a nourishment element (see page 37, ¶ 2, page 73, ¶ 2, page 393, ¶ 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vanrell and in view of Fantin to include teaching of Vandersommers in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more precise terminology, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claims 4 and 14, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the zoological input identifies a supplementation element (see page 19, ¶ 2-3, page 39, ¶ 2).  

Regarding claims 5 and 15, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the computing device is further configured to generate an input classifier wherein the input classifier utilizes the zoological input as an input and outputs a zoological machine-learning model (see page 15, ¶ 3, page 20, ¶ 3, page 31-33).

Regarding claims 6 and 16, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Fantin further discloses the system/method, wherein the computing device selects a zoological machine-learning model by matching an entry contained within a first zoological profile to a second zoological profile contained within the zoological machine-learning model (see ¶ 36, ¶ 51, ¶ 66, ¶ 103).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vanrell to include teaching of Fantin in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to accurately estimate the actual proportion of mismatched samples in the entire population. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 7 and 17, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the computing device is further configured to: 
identify, in the zoological instruction set, an alimentary instruction set associated with the animal (see page 26, ¶ 2, page 28, ¶ 1); and 
generate an alimentary instruction set contained within the zoological instruction set (see page 39, ¶ 3).  

Regarding claims 8 and 18, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the computing device is further configured to: 
receive an instruction set input from a remote device (see page 12, ¶ 2, page 15, ¶ 2); 
evaluate the instruction set input utilizing the zoological instruction set (see page 19, ¶ 1, page 26, ¶ 3); and 
calculate an updated zoological instruction set (see page 25, ¶ 1, page 28, ¶ 2, page 32, ¶ 2).  

Regarding claims 9 and 19, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the computing device is further configured to:  
Attorney Docket No. 1057-091USU1generate a physical performance instruction set utilizing the zoological instruction set (see page 8, ¶ 4-5, page 14, ¶ 6); and 
transmit the physical performance instruction set to a remote device operated by a physical performance entity (see page 12, ¶ 2, page 15, ¶ 2, page 41, ¶ 2).  

Regarding claims 10 and 20, Vanrell in view of Fantin and Vandersommers discloses the limitations above, Vanrell further discloses the system/method, wherein the computing device is further configured to generate the physical performance instruction to contain a frequency datum (see page 8, ¶ 4-5, page 14, ¶ 6, page 16, ¶ 1, page 26, ¶ 1-2). 

Regarding claim 11, Vanrell discloses an artificial intelligence method of generating zoological instruction sets from biological extractions, the method comprising: 
retrieving, by a computing device, a biological extraction pertaining to an animal (see page 7, ¶ 2 - page 8, ¶ 2, page 11, ¶ 5 – page 12, ¶ 2, page 32, ¶ 2); 
generating, by the computing device, a zoological classifier wherein the zoological classifier utilizes the biological extraction as an input and outputs a zoological profile (see page 15, ¶ 2, page 31,  page 33, ¶ 1, page 39, ¶ 2-3); 
receiving by the computing device, a zoological input from a remote device wherein the zoological input identifies a zoological habit (see page 8, ¶ 2-5, page 10, ¶ 2, page 12, ¶ 2, page 31, ¶ 1); 
selecting by the computing device, a zoological machine-learning model utilizing the zoological input wherein the zoological machine-learning model utilizes the zoological profile as an input and outputs a zoological instruction set (see page 8, ¶ 1, page 15, ¶ 3,page 20, ¶ 3, page 30-32); and 
calculating by the computing device, a zoological instruction set utilizing the zoological machine-learning model (see page 20, ¶ 3, page 28, ¶ 2-3, page 30-32).
Vanrell discloses generating a report of the animal’s status based on the analysis and received feeding behavior information (see page 14, ¶ 2,  page 15, ¶ 2, page 33, 1-2).
Vanrell does not explicitly disclose output a zoological profile; however, Fantin in an analogous art for tracking animal discloses
 generating an animal profile from the selected biological samples (see ¶ 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vanrell to include teaching of Fantin in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to accurately estimate the actual proportion of mismatched samples in the entire population. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Vanrell and Fantin do not explicitly disclose a zoological instruction set; however, Vandersommers in an analogous art for analyzing zoological parks discloses 
a zoological instruction set (see page 24, ¶ 3, page 25, ¶ 2, page 99, ¶ 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vanrell and in view of Fantin to include teaching of Vandersommers in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more precise terminology, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rishi et al., (WO 2019002881 A1) discloses a method for providing dynamic decision making process in relation to feeding animals in water.
Friesen et al., (US 2006/0045909 A1) discloses a method for providing nutrition for an animal by identifying a genome-based breed cluster to which the animal belongs and selecting a food for the animal having a nutritional formula matched at least in part to the nutritional needs of animals in the breed cluster.
Jennifer Wrye “Nutritionism and the Making of Modern Pet Food”, Carleton University, Ottawa, Ontario, 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624